
STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), made effective January 7, 2019
(“Effective Date”) is entered into by and between REGENTYS CORPORATION, a
Florida corporation (“Seller” or the “Corporation”) and GENEREX BIOTECHNOLOGY
CORPORATION, a Delaware corporation, or an affiliate, (“Purchaser”). Seller and
Purchaser are sometimes referred to individually as a “party”, collectively, as
“parties.”

RECITALS:

WHEREAS, Seller desires to authorize, issue and sell Twelve Million Forty Eight
Thousand One Hundred Sixty-One (12,048,161) shares of common stock constituting
fifty-one percent (51%) of the capital stock of Corporation for the purchase
price of Fifteen Million Dollars ($15,000,000) to Purchaser and Purchaser
desires to purchase the Shares from Seller upon the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
Corporation shall extend a loan to Purchaser and Purchaser shall execute a
Secured Promissory Note (the “Note”) and a Pledge and Security Agreement (the
“Pledge”) in conjunction therewith (the Pledge and the Note are referred herein
as the “Loan Documents");

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties agree as follows:

 

Article I
purchase and sale

1.1              Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, at the Closing (as defined herein), Seller shall
issue, sell and deliver to Purchaser, and Purchaser shall purchase from Seller,
Twelve Million Forty Eight Thousand One Hundred Sixty-One (12,048,161) shares of
common stock constituting fifty-one percent (51%) of the capital stock of
Regentys Corporation (the “Shares”), free and clear of all liens and
encumbrances except for restrictions on transfer under the Ancillary Agreements
and under applicable federal and state securities laws for the Purchase Price as
set forth herein.

1.2              Authorization of the Shares. At or prior to Closing,
Corporation shall adopt and file with the Secretary of State of the State of
Florida (as hereinafter defined) the Second Amended and Restated Articles of
Incorporation in the form attached hereto as Exhibit A (the “Articles”).

1.3              Purchase Price. The aggregate purchase price for the Shares
shall be Fifteen Million Dollars ($15,000,000) (the “Purchase Price”), which is
based on a purchase price of approximately $1.25 per share, payable in
accordance with Section 1.4 hereof.



 1 

 

 

1.4              Payment of Purchase Price. Seller acknowledges receipt from
Purchaser of an initial cash payment of Four Hundred Thousand Dollars ($400,000)
which Purchaser will credit toward the Purchase Price on the Closing Date (the
“Milestone Payment”). At Closing, Purchaser shall pay the remaining balance of
the Purchase Price to Seller through the execution of a promissory note, in
favor of Seller, in the principal amount of Fourteen Million Six Hundred
Thousand Dollars ($14,600,000) (“Note”), substantially in the form attached as
Exhibit B, which shall (i) bear interest at the rate of four percent (4%) per
annum, and (ii) be payable in five installment payments with the first three (3)
being guaranteed payments (“Guaranteed Payments”) and the final two payments
being the (“Incremental Payments”), as follows:

(a.)Three Million Four Hundred Fifty Thousand Dollars ($3,450,000) to initiate
pre-clinical activities payable on or about January 15, 2019;

(b.)Two Million Dollars ($2,000,000) to initiate patient recruitment activities
payable on or about May 1, 2019;

(c.)Three Million Dollars ($3,000,000) to initiate a first-in-human pilot study
payable on or about September 1, 2019;

(d.)Five Million Dollars ($5,000,000) to initiate a human pivotal study payable
on or about February 1, 2020; and

(e.)One Million One Hundred Fifty Thousand Dollars ($1,150,000) to submit a
510(k) de novo submission to the FDA payable on or about February 1, 2021.

Notwithstanding any of the foregoing, Purchaser shall have a period of sixty
(60) calendar days following the date upon which any Incremental Payment is due
and payable to “cure” a default by making payment of such Incremental Payment in
full in cash failing which Corporation shall, among other things, be entitled in
its sole discretion to pursue alternative sources of capital without regard to
any pre-emptive rights, rights of first refusal, or anti-dilution protections
otherwise available to Purchaser.

1.5              Pledge and Security Agreement. Purchaser shall execute a pledge
and security agreement in the form attached hereto as Exhibit C (the “Pledge”)
to secure payment to Seller of the amounts owed pursuant to the Note and to
provide remedies in the event of any default as set forth in Exhibit B and
Exhibit C.

1.6              Management Agreement. Purchaser shall execute a management
agreement in the form attached hereto as Exhibit D (the “Management Agreement”)
with Richard C. Bulman, Jr. (“Bulman”), Gerard S. Coombs (“Coombs”), and Gary
Ramphal (“Ramphal”) causing each executive employed to be paid at the salary and
with the benefits agreed to by Corporation in their respective employment
agreements and to provide such services to Corporation in conformity with the
terms of the Management Agreement.

1.7              Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Corporation, 6135
NW 167th Street, E-15, Miami Lakes, Florida 33015, or by mutual exchange of
facsimile or portable document format (.pdf) signatures, commencing at 10:00
a.m. EST on the Effective Date (the “Closing Date”).



 2 

 

 

1.8              Delivery of Shares. Upon the Closing Date, Seller shall deliver
a stock certificate to Purchaser representing that number of purchased Shares.

1.9              Change of Control. Purchaser and Seller acknowledge that the
acquisition of the Shares by Purchaser shall constitute a change of control of
Corporation.

 

Article II
representations and warranties of the CORPORATION

Except as set forth in the Schedules attached (collectively the “Disclosure
Schedules”), Corporation hereby represents and warrants to Purchaser as of the
date hereof as follows (it being agreed that disclosure of a specific item in
any one Schedule shall also be deemed a disclosure as to all other applicable
Schedules if either (x) there is an explicit cross-reference to another Schedule
or Schedules, or (y) Purchaser could reasonably be expected to ascertain the
scope of the modification to another representation notwithstanding the absence
of a cross-reference):

 

2.1              Organization, Qualification, and Corporate Power.

(a)               Corporation is a duly organized and validly existing
corporation and is in good standing under the laws of the State of Florida and
has all requisite corporate power and corporate authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as currently proposed to be conducted. Corporation is duly
qualified and is in good standing as a foreign corporation in all jurisdictions
wherein the character of the property owned or leased, or the nature of the
activities conducted by it, makes such qualification necessary, except where the
failure to so qualify or be so authorized would not have a material adverse
effect on Corporation’s assets, business, liabilities, properties, financial
condition, or results of operations taken as a whole (a “Material Adverse
Effect”). Corporation has all requisite corporate power and corporate authority
to execute and deliver this Agreement, the Pledge, the Note, the Management
Agreement and the Shareholders Agreement and related exhibits schedules and
attachments (collectively all are referred to herein as the “Ancillary
Agreements”), to perform all its obligations hereunder and thereunder, to issue,
sell, and deliver the Shares, and to issue and deliver the Stock.

(b)               Corporation has one subsidiary, Asana Medical Australia, Pty.
Ltd., formed for the purpose of conducting clinical trials in Australia, but
otherwise does not own of record or beneficially, directly or indirectly, (i)
any shares of capital stock or securities convertible into capital stock of any
other corporation, or (ii) any participating interest in any partnership, joint
venture, limited liability company, or other non-corporate business enterprise
and does not control, directly or indirectly, any other entity.

2.2              Authorization of Agreements and Non-Contravention.



 3 

 

 

(a)               Authorization. This Agreement has been duly executed and
delivered by Corporation and constitutes the legal, valid, and binding
obligation of Corporation, enforceable in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and (iii) the extent
the indemnification provisions contained in the Ancillary Agreements may be
limited by the applicable federal or state securities laws. The Ancillary
Agreements, when executed and delivered in accordance with the Agreement, will
constitute the legal, valid and binding obligations of Corporation, enforceable
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) to the extent the indemnification
provisions contained in the Ancillary Agreements may be limited by applicable
federal or state securities laws.

(b)               Non-Contravention. The execution and delivery by Corporation
of this Agreement and the Ancillary Agreements to which it is a party, the
performance by Corporation of its obligations hereunder and thereunder, the
issuance, sale, and delivery of the Shares have been duly authorized by all
requisite corporate action and will not (x) violate (i) any provision of any
applicable law, or any order of any court or other agency of government
applicable to Corporation, (ii) the Articles, (iii) the Bylaws of Corporation,
or (iv) any provision of any mortgage, lease, indenture, agreement, or other
instrument to which Corporation or any of its properties or assets is bound, or
(y) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of the properties or assets of
Corporation, except in the case of clauses (x)(iv) and (y), where such
violation, conflict, breach, default or lien would not have a Material Adverse
Effect.

2.3              Capitalization of Corporation.

(a)               The authorized capital stock of Corporation consists of
32,500,000 shares, comprised of 25,000,000 shares of common stock (“Common
Stock”) of which and 7,500,000 shares of Preferred Stock (the “Preferred
Stock”). On the Closing Date, the Shares purchased by Purchaser will constitute
fifty-one percent (51%) of the issued and outstanding equity securities in the
capital of Corporation on a fully-diluted basis.

(b)               The issued and outstanding shares of Corporation’s capital
stock are owned by the shareholders and in the numbers set forth on Schedule 2.3
of the Disclosure Schedules. All such outstanding shares of capital stock are
duly authorized, validly issued, fully paid, and nonassessable, and the issuance
of such securities are exempt from the registration requirements of applicable
securities laws.

(c)               Except as set forth in the attached Schedule 2.3 of the
Disclosure Schedules (i) no person owns of record or is known to Corporation to
own beneficially any share of Corporation’s capital stock, (ii) no subscription,
warrant, option, convertible security, or any right (contingent or other) to
purchase or otherwise acquire from Corporation (or, to the best of Corporation’s
knowledge, from any other person or entity) any equity securities of Corporation
is authorized or outstanding, and (iii) there are no additional commitments by
Corporation to issue shares, subscriptions, warrants, options, convertible
securities, or other such rights or to distribute to holders of any of its
equity securities, any evidence of indebtedness or assets.



 4 

 

 

(d)               The Shares have been duly authorized and, when issued, sold,
and delivered in accordance with this Agreement for the consideration expressed
herein and therein, will be validly issued, fully paid, and nonassessable with
no personal liability attaching to the ownership thereof and will be free and
clear of all liens, charges, and encumbrances of any nature whatsoever except
for restrictions on transfer under the Ancillary Agreements and under applicable
federal and state securities laws.

(e)               Except for the Shareholders Agreement and any other agreements
to which Purchaser may be party, to the best of Corporation’s knowledge there
are no voting trusts, proxies, or other shareholder agreements, pledge
agreements, buy-sell agreements, rights of first refusal, preemptive rights
(statutory or contractual), or other restrictions on the transfer of any
securities of Corporation (whether or not Corporation is a party thereto).

2.4              Financial Statements. Corporation has provided to Purchaser
true, complete and accurate copies of Corporation’s unaudited financial
statements consisting of the balance sheet of Corporation as at December 31 in
each of the years 2015, 2016 and 2017 and the related statements of income and
retained earnings, stockholders’ equity and cash flow for the years then ended
(the “Audited Financial Statements”) and unaudited financial statements
consisting of the balance sheet of Corporation as at September 30, 2018 (the
“Interim Financial Statement Date”) and the related statements of income and
retained earnings, stockholders’ equity and cash flow for the nine-month period
then ended (the “Interim Financial Statements” and together with the Audited
Financial Statements, the “Financial Statements”) are attached as Schedule 2.4
of the Disclosure Schedules and present fairly in all material respects the
financial position of Corporation and were largely prepared in accordance with
generally accepted accounting principles (“GAAP”) consistently applied.

2.5              No Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Interim Financial Statements as of the
Interim Financial Statement Date, and (b) those which have been incurred in the
ordinary course of business consistent with past practice since the Interim
Financial Statement Date and which are not, individually or in the aggregate,
material in amount.

2.6              Absence of Certain Changes, Events and Conditions. Since the
Interim Financial Statement Date, and other than in the ordinary course of
business consistent with past practice, or except as contemplated in this
Agreement or disclosed in Schedule 2.6, there has not been, with respect to
Corporation, any:

(a)               event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b)               amendment of the charter, by-laws or other organizational
documents of Corporation;



 5 

 

 

(c)               split, combination or reclassification of any shares of its
capital stock;

(d)               issuance, sale or other disposition of any of its capital
stock, or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;

(e)               declaration or payment of any dividends or distributions on or
in respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

(f)                entry into any Contract that would constitute a Material
Contract;

(g)               incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

(h)               transfer, assignment, sale or other disposition of any of
Intellectual Property (as defined in Section 2.16);

(i)                 transfer, assignment or grant of any license or sublicense
of any material rights under or with respect to any Intellectual Property;

(j)                 material damage, destruction or loss (whether or not covered
by insurance) to its property;

(k)               any capital investment in, or any loan to, any other Person;

(l)                 acceleration, termination, material modification to or
cancellation of any material contract (including, but not limited to, any
Material Agreement) to which Corporation is a party or by which it is bound;

(m)             any material capital expenditures;

(n)               imposition of any Encumbrance upon any of Corporation
properties, capital stock or assets, tangible or intangible;

(o)               grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its employees, officers, directors, independent
contractors or consultants, other than as provided for in any written agreements
or required by applicable Law, (ii) change in the terms of employment for any
employee or any termination of any employees for which the aggregate costs and
expenses exceed $10,000, or (iii) action to accelerate the vesting or payment of
any compensation or benefit for any employee, officer, director, independent
contractor or consultant;

(p)               any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its stockholders, directors, officers and
employees;

(q)               adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against it under any similar law;



 6 

 

 

(r)                acquisition by merger or consolidation with, or by purchase
of a substantial portion of the assets or stock of, or by any other manner, any
business or any person or any division thereof;

(s)                action by Corporation to make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of
Buyer in respect of any Post-Closing Tax Period; or

(t)                 any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

2.7              Title to Assets. Corporation has valid and marketable title to
all of its assets now carried on its books including those reflected in the most
recent balance sheet of Corporation which forms a part of Schedule 2.7 attached
hereto, or acquired since the date of such balance sheet (except personal
property disposed of since such date in the ordinary course of business) free of
any liens, charges, or encumbrances of any kind whatsoever, except such
encumbrances and liens that arise in the ordinary course of business and do not
materially impair Corporation’s ownership or use of such property or assets set
forth on Schedule 2.7. Corporation does not own any real property. Corporation
complies in all material respects under all leases for property and assets under
which it is operating, and all such leases are valid and subsisting and are in
full force and effect.

2.8              Condition and Sufficiency of Assets. Except as set forth in
Schedule 2.8, the assets of Corporation are maintained in good operating
condition and repair, and are adequate for the uses to which they are being put.
The buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of tangible personal property currently owned or leased
by Corporation, together with all other properties and assets of Corporation,
are sufficient for the continued conduct of Corporation's business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
business of Corporation as currently conducted.

2.9              Litigation and Compliance with Law.

(a)               There is no (i) material action, suit, claim, proceeding, or
investigation pending or, to the best of Corporation’s knowledge, threatened
against or affecting Corporation, at law or in equity, or before or by any
federal, state, municipal, or other governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign; (ii) material
arbitration proceeding relating to Corporation pending under collective
bargaining agreements or otherwise; or (iii) material governmental inquiry
pending or, to the best of Corporation’s knowledge, threatened against or
affecting Corporation (including, without limitation, any inquiry as to the
qualification of Corporation to hold or receive any license or permit), and, to
the best of Corporation’s knowledge, there is no reasonable basis for any of the
foregoing. Corporation is not in default with respect to any governmental order,
writ, judgment, injunction, or decree known to or served upon Corporation of any
court or of any federal, state, municipal or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign.
There is no material action or suit by Corporation pending or threatened against
others.



 7 

 

 

(b)               Corporation has complied in all respects with all laws, rules,
regulations and orders applicable to its business, operations, properties,
assets, products, and services, and Corporation has or will acquire all
necessary permits, licenses, and other authorizations required to conduct is
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a Material Adverse Effect. Without limiting the generality of the
foregoing, (i) Corporation is not engaged, nor, to the knowledge of Corporation,
has any officer, director, partner, employee, or agent of Corporation engaged,
in any act or practice which would constitute a violation of the Foreign Corrupt
Practices Act of 1977, or any rules or regulations promulgated thereunder, and
(ii) Corporation has not violated in any material respect any applicable
statute, law, or regulation relating to environmental or occupational health and
safety, and to the best of Corporation’s knowledge, no material expenditures are
or will be required to comply with any such existing statute, law, or
regulation. There is no existing law, rule, regulation, or order, and
Corporation is not aware of any proposed law, rule, regulation or order, whether
federal or state, (excluding product approvals from regulatory authorities
required to offer its products for human use) which would prohibit or materially
restrict Corporation from, or otherwise materially adversely affect Corporation
in, conducting its business in any jurisdiction in which it is now conducting
business or in which it proposes to conduct business.

2.10          Proprietary Information of Third Parties. No third party has
claimed or has reason to claim that any person employed by or affiliated with
Corporation has (a) violated or may be violating to any material extent any of
the terms or conditions of his employment, non-competition, or non-disclosure
agreement with such third party, (b) disclosed or may be disclosing or utilized
or may be utilizing any trade secret or proprietary information or documentation
of such third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from Corporation which suggests that
such a claim might be contemplated. To the best of Corporation’s knowledge, no
person employed by or affiliated with Corporation has improperly utilized or
proposes to improperly utilize any trade secret or any information or
documentation proprietary to any former employer, and to the best of
Corporation’s knowledge, no person employed by or affiliated with Corporation
has violated any confidential relationship which such person may have had with
any third party, in connection with the development, manufacture, or sale of any
product or proposed product or the development or sale of any service or
proposed service of Corporation, and Corporation has no reason to believe there
will be any such employment or violation. To the best of Corporation’s
knowledge, none of neither the execution or delivery of this Agreement, the
Ancillary Agreements, the other related agreements and documents executed in
connection with the Closing hereunder, or the carrying on of the business of
Corporation as officers, employees, or agents by any officer, director or key
employee of Corporation, or the conduct or proposed conduct of the business of
Corporation, will materially conflict with or result in a material breach of the
terms, conditions, or provisions of or constitute a material default under any
contract, covenant, or instrument under which any such person is obligated.



 8 

 

 

2.11          Insurance. Corporation carries insurance covering its properties
and business adequate and customary for the type and scope of its properties and
business.

2.12          Taxes. Corporation has accurately prepared and timely filed all
federal, state, and other tax returns required by law to be filed by it, and all
taxes (including all withholding taxes) shown to be due and all additional
assessments have been paid or provisions made therefor. Corporation knows of no
additional assessments or adjustments pending or threatened against Corporation
for any period, nor of any basis for any such assessment or adjustment.
Corporation has not elected pursuant to the Internal Revenue Code of 1986, as
amended (the “Code”), to be treated as a Subchapter S corporation or a
collapsible corporation pursuant to Section 1362 (a) or Section 341(f) of the
Code, nor has it made any other elections pursuant to the Code (other than
elections that relate solely to methods of accounting, depreciation or
amortization) that would have a Material Adverse Effect.

2.13          Material Agreements. Except for those material contracts set forth
in Schedule 2.13 (the “Material Agreements”), Corporation is not a party to or
otherwise bound by any written or oral contract or instrument or other
restriction which individually or in the aggregate is material to the business,
financial condition, operations, prospects, property, liabilities, or affairs of
Corporation of any kind (contingent or otherwise). Except for the Material
Agreements, as set forth in Schedule 2.13, Corporation is not a party to or
otherwise bound by any written or oral:

(a)               contract or agreement which is not terminable on less than
ninety (90) days’ notice without cost or other liability to Corporation (except
for contracts which, in the aggregate, are not material to the business of
Corporation);

(a.)material contract that entities any customer to a rebate or right of
set-off, or which varies in any material respect from Corporation’s standard
form contracts;

(b.)contract with any labor union (and, to the knowledge of Corporation, no
organizational effort is being made with respect to any of its employees);

(c.)contract or other commitment with any supplier of goods or services
containing any provision permitting any party other than Corporation to
renegotiate the price or other terms, or containing any pay-back or other
similar provision, upon the occurrence of a failure by Corporation to meet its
obligations under the contract when due or the occurrence of any other event;

(d.)contract for the future purchase of fixed assets or for the future purchase
of materials, supplies, or equipment in excess of its normal operating
requirements;

(e.)contract for the employment of any officer, employee, or other person
(whether of a legally binding nature or in the nature of informal
understandings) on a full-time or consulting basis which is otherwise not
disclosed, not terminable on notice without cost or other liability to
Corporation, except normal severance arrangements and accrued vacation pay;

 9 

 

 

(f.)bonus, pension, profit-sharing, retirement, hospitalization, insurance,
stock purchase, stock option, or other plan, contract, or understanding pursuant
to which benefits are provided to any employee of Corporation (other than group
insurance plans applicable to employees generally);

(g.)agreement or indenture relating to the borrowing of money or to the
mortgaging or pledging of, or otherwise placing a lien or security interest on,
any asset of Corporation;

(h.)guaranty of any obligation for borrowed money or otherwise;

(i.)voting trust or agreement, shareholders agreement, pledge agreement,
buy-sell agreement, or first refusal or preemptive rights agreement relating to
any securities of Corporation.

(j.)agreement, or group of related agreements with the same party or any group
of affiliated parties, under which Corporation has advanced or agreed to advance
money or has agreed to lease any property as lessee or lessor;

(k.)agreement or obligation (contingent or otherwise) to issue, sell, or
otherwise distribute or to repurchase or otherwise acquire or retire any share
of its capital stock or any of its other equity securities;

(l.)assignment, license, or other agreement with respect to any form of
intangible property involving in the aggregate more than $50,000 in payments;

(m.)agreement under which it has granted any Person any registration rights,

(n.)agreement under which it has limited or restricted its right to compete with
any Person in any material respect;

(o.)other contract or group of related contracts with the same party involving
more than $50,000, which contract or group of contracts is not terminable by
Corporation without penalty upon notice of thirty (30) days or less; or

(p.)leases for office facilities or office equipment.

 

2.14          No Defaults. Except as set forth in Schedule 2.14, Corporation has
in all material respects performed all the obligations required to be performed
by them to date, has received no notice of default and are not in default (with
due notice or lapse of time or both) under any material lease, agreement, or
contract now in effect to which Corporation is a party or by which it or its
property may be bound. Corporation has no present expectation or intention of
not fully performing all its obligations under each such material lease,
contract, or other agreement, and Corporation has no knowledge of any breach or
anticipated breach by the other party to any material contract or commitment to
which Corporation is a party. Corporation is in full compliance with all of the
terms and provisions of its Articles and Bylaws.



 10 

 

 

2.15          Intellectual Property Assets. Set forth in Schedule 2.15 is a list
of all patents, patent rights, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, and
copyrights, and all applications for such which are in the process of being
prepared, owned by, or registered in the name of Corporation, or of which
Corporation is a licensor or licensee or in which Corporation has any right.
Corporation owns or possesses adequate licenses or other rights to use all
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, trade names, copyrights, manufacturing processes,
formulae, trade secrets, and know how (collectively, “Intellectual Property”)
necessary or material to the conduct of its business as conducted, without any
conflict with or infringement of the rights of others, and as proposed to be
conducted, and no claim is pending or, to the best of Corporation’s knowledge,
threatened to the effect that the operations of Corporation infringe upon or
conflict with the asserted rights of any other Person under any Intellectual
Property, and, to the best of Corporation’s knowledge, there is no basis for any
such claim (whether or not pending or threatened). Except as disclosed in
Schedule 2.15, no claim is pending or, to the best of Corporation’s knowledge,
threatened to the effect that any such Intellectual Property owned or licensed
by Corporation, or which Corporation otherwise has the right to use, is invalid
or unenforceable by Corporation, and, to the best of Corporation’s knowledge,
there is no basis for any such claim (whether or not pending or threatened). To
the best of Corporation’s knowledge, all material technical information
developed by and belonging to Corporation which has not been patented has been
kept confidential. Corporation has not granted or assigned to any other person
or entity any right to manufacture, have manufactured, or assemble the products
or proposed products or to provide the services or proposed services of
Corporation. Except as set forth in Schedule 2.15, Corporation has no material
obligation to compensate any Person for the use of any Intellectual Property nor
has Corporation granted to any Person any license or other rights to use in any
manner any Intellectual Property of Corporation.

2.16          Investments in Other Persons. Corporation has not made any loan or
advance to any Person which is outstanding on the date of this Agreement, nor
does Corporation own any capital stock or assets comprising the business of,
obligations of, or any interest in, any Person except as disclosed in Schedule
2.16.

2.17          Assumptions, Guaranties, etc. of Indebtedness of Other Persons.
Corporation has not assumed, guaranteed, endorsed, or otherwise become directly
or contingently liable for any material amount of indebtedness of any other
Person for (including, without limitation, liability by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to, or otherwise invest in the debtor, or otherwise to assure the creditor
against loss), except for guaranties by endorsement of negotiable instruments
for deposit or collection in the ordinary course of business.

2.18          Governmental Approvals. No authorization, consent, approval,
license, filing, or registration with any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign, is
or will be necessary for the valid execution, delivery, and performance by
Corporation of this Agreement or the Ancillary Agreements, the issuance, sale
and delivery of the Shares, other than filings pursuant to federal and state
securities laws (all of which filings have been made or will be made by
Corporation) in connection with the sale of the Shares.



 11 

 

 

2.19          Disclosure. Corporation’s representations and warranties in this
Agreement (including the Schedules, Annexes and Exhibits to this Agreement) do
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements contained herein or therein, taken as a whole,
not misleading.

2.20          Offering of the Shares. Neither Corporation nor any Person acting
on its behalf has taken or will take any other action (including, without
limitation, any offer, issuance, or sale of any security of Corporation under
circumstances which might require the integration of such security with Shares
under the Securities Act or the rules and regulations of the Securities and
Exchange Commission thereunder), in either case so as to subject the offering,
issuance, or sale of the Shares to the registration provisions of the Securities
Act.

2.21          No Brokers or Finders. Except as disclosed, no person has or will
have, as a result of the transactions contemplated by this Agreement, any right,
interest, or valid claim against or upon Corporation for any commission, fee, or
other compensation as a finder or broker arising out of the transactions
contemplated by this Agreement.

2.22          Officers. Corporation has made available a list of the names of
the officers of Corporation, together with the title or job classification of
each such person and the total base compensation anticipated to be paid to each
such person by Corporation during the current fiscal year, not including bonuses
or benefits which Corporation is not obligated to pay. Except as disclosed on
Schedule 2.22, none of such persons has an employment agreement or
understanding, whether oral or written, with Corporation which is not terminable
on notice by Corporation without cost or other liability to Corporation,
including without limitation, any agreement with respect to the acceleration of
vesting of any capital stock or options to acquire capital stock of Corporation.

2.23          Transactions with Affiliates. Except as disclosed on Schedule
2.23,there are no loans, leases, royalty agreements, or other continuing
transactions between Corporation and any Person owning five percent (5%) or more
of any class of capital stock or other entity controlled by any such Person or a
member of any such Person’s family.

2.24          Employees. Each of the former and current officers and employees
of Corporation has executed a corporate protection agreement, or similar
agreements containing provisions of confidentiality (each a “Corporation
Protection Agreement”), and such Corporate Protection Agreement are in full
force and effect. No officer or key employee of Corporation has advised
Corporation in writing that he intends to terminate employment with Corporation.
To the best of Corporation’s knowledge, Corporation has complied in all material
respects with all applicable laws relating to the employment of labor, including
provisions relating to wages, hours, equal opportunity, collective bargaining,
and the payment of Social Security and other taxes, and with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

2.25          ERISA. No employee benefit plan established or maintained, or to
which contributions have been made, by Corporation, which is subject to Part 3
of Subtitle B of Title I of ERISA had an accumulated funding deficiency (as such
term is defined in Section 302 of ERISA) as of the last day of the most recent
fiscal year of such plan ended prior to the date hereof, and no material
liability to the Pension Benefit Guaranty Corporation has been incurred with
respect to any such plan by Corporation.



 12 

 

 

2.26          Labor Relations. No labor union or any representative thereof has
made any attempt to organize or represent employees of Corporation and there are
no pending unfair labor practice charges, material grievance proceedings, or
adverse decisions of a Trial Examiner of the National Labor Relations Board
against Corporation.

2.27          Books and Records. The books of account, ledgers, order books,
records, and documents of Corporation accurately reflect all material
information relating to the business of Corporation that is appropriate to be
reflected therein in all material respects.

2.28          No other Inducements. Corporation acknowledges that, except as set
forth in this Agreement and the other Transaction Documents (defined in section
9.16(a)), no promise or inducement for this Agreement was offered by Purchaser
or any of its representatives or relied upon by Corporation.



 13 

 

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Purchaser represents and warrants to Seller that the following statements are
true and correct as of the date hereof.

3.1              Authorization of Purchaser. Purchaser has the requisite legal
capacity to execute and deliver this Agreement and each Ancillary Agreement to
which it is a party, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Purchaser of this Agreement
and each of the Ancillary Agreements to which it is a party have been duly
authorized by all necessary action on the part of Purchaser.

 

3.2              Conflicts; Consent of Third parties. Neither the execution and
the delivery by Purchaser of this Agreement or the Ancillary Agreements to which
it is a party, nor the consummation of the transactions contemplated hereby and
thereby on the part of Purchaser violate, result in the breach or termination
of, or constitute a default under, result in an acceleration of, or create in
any party the right to accelerate, terminate, modify or cancel, any contract to
which Purchaser is a party or by which Purchaser or its properties or assets are
bound.

 

3.3              No Proceedings. No suit, action or other proceeding is pending
before any Governmental Body seeking to restrain or prohibit Purchaser from
entering into this Agreement or to prohibit the Closing or the performance of
any other obligation hereunder.

 

3.4              Accredited Investor Status. Purchaser (a) understands and
acknowledges that the Shares have not been registered under the Securities Act,
or under applicable state securities Laws (“Blue Sky Laws”), in reliance upon
exemptions contained in the Securities Act and Blue Sky Laws and any applicable
regulations promulgated thereunder or interpretations thereof, and cannot be
offered for sale, sold or otherwise transferred unless, among other things, such
securities subsequently are so registered or qualify for exemption from
registration under the Securities Act and Blue Sky Laws; (b) represents,
understands and acknowledges that the Shares are being acquired under this
Agreement in good faith solely for its own account, for investment and not with
a view toward resale or other distribution in violation of the Securities Act or
Blue Sky Laws, and that such securities will not be offered for sale, sold or
otherwise transferred without either registration or exemption from registration
under the Securities Act and Blue Sky Laws.

 



 14 

 

 

Article IV
CONDITIONS PRECEDENT TO CLOSING

The closing of the sale of the Shares contemplated by this Agreement will be
subject to the satisfaction of the following conditions precedent (the
“Conditions Precedent”), any of which may be waived by Purchaser, in whole or in
part:

 

4.1              The representations and warranties of Corporation set forth in
this Agreement shall be true and correct on and as of the Closing Date.

4.2              All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing,
and each of these covenants and obligations, shall have been duly performed and
complied with in all material respects.

4.3              The holders of Corporation’s Series A Preferred Stock (the
“Preferred A Holders”) and the holders of Corporation’s common stock shall have
executed and delivered to and in favor of Corporation and Purchaser any and all
consents to, and waivers in respect of, the Transaction as mandated the terms
and conditions of (i) the Articles [(ii) the Series A Convertible Preferred
Stock Purchase Agreement between Corporation and the Preferred A Holders (the
“Preferred A SPA”)], and (iii) the Second Amended and Restated Shareholder’s
Agreement, such consent to include, inter alia, (x) consent to the composition
of the Board (as that term is hereinafter defined), (y) consent to the issuance
of the Purchased Shares to Purchaser, and (z) a waiver of the preemptive
purchase rights set forth in the Rights Agreement.

4.4              Each of Purchaser and Corporation shall be satisfied, in its
sole discretion, with the results of its due diligence investigations in respect
of the Transaction.

4.5              The boards of directors of each of Purchaser and Corporation
shall have approved the Transaction.

Article V
CLOSING DELIVERABLEs

At the Closing, Seller shall have delivered to Purchaser each of the following
items:

 

5.1              Articles. A true and correct copy of the Second Amended and
Restated Articles of Incorporation which were filed with the Secretary of State
of the State of Florida in substantially the same form as attached hereto as
Exhibit A.



 15 

 

 

5.2              Officer’s Certificate. A certificate of an executive officer of
Corporation certifying (i) to be true and correct copies of the organizational
documents of Corporation, (ii) to be a true and correct copy of the resolutions
of Corporation approving the transactions contemplated by this Agreement and
that such resolutions are in full force and effect and (iii) as to the names and
signatures of the officers of Corporation authorized to sign the Ancillary
Agreements to which Corporation is a party;

5.3              Share Certificate: A certificate evidencing Purchaser’s
ownership of 12,048,161 common shares constituting fifty one percent (51%) of
the authorized and issued shares of Corporation.

5.4              Shareholders Agreement. A copy of the Shareholders’ Agreement
of Corporation, in the form attached hereto as Exhibit E (the “Shareholders’
Agreement”), duly executed by Seller.

5.5              Consents. All authorizations, consents, waivers and approvals
from governmental regulatory authorities and/or from parties, to contracts to
which any of Corporation or its subsidiaries is a party, as may be required to
be obtained by them in connection with the performance of this Agreement, the
failure to obtain which would have a Material Adverse Effect, shall have been
obtained.

5.6              Good Standing: Certificates of good standing as of a recent
date with respect to Corporation and its subsidiary issued by the Secretary of
State or similar authority of the jurisdiction in which Corporation and its
subsidiary is incorporated or formed and for each other state or jurisdiction in
which Corporation or its subsidiary is qualified to do business as a foreign
corporation.

5.7              Management. A copy of the Management Agreement, duly executed
by each of Bulman, Coombs, and Ramphal in substantially the same form as
attached here to as Exhibit D.

At the Closing, Purchaser shall have delivered to Seller each of the following
items:

(a)               Payment of Purchase Price. Purchaser shall have delivered to
Corporation the full purchase price for all of the Shares to be purchased by
them in accordance with the provisions of Section 1.2 hereof.

(b)               Consents. All authorizations, consents, waivers and approvals
from governmental regulatory authorities and/or from parties, to contracts to
which Purchaser is a party, as may be required to be obtained by them in
connection with the performance of this Agreement, the failure to obtain which
would have a Material Adverse Effect, shall have been obtained.

(c)               Management. A copy of the Management Agreement, duly executed
by Purchaser.

(d)               Note. A copy of the Note, duly executed by Purchaser, with the
original to be sent via courier for delivery within two (2) business days of the
Closing Date.



 16 

 

 

(e)               Pledge Agreement. A copy of the Pledge Agreement, duly
executed by Purchaser.

(f)                Shareholders’ Agreement. A copy of the Shareholders’
Agreement, duly executed by Purchaser.

 

Article VI
COVENANTS OF THE CORPORATION AND PURCHASER

6.1              Board Membership & Executive Management Participation. From and
after the Closing Date, and for so long as Purchaser is the registered and
beneficial owner of not less than fifty-one percent (51%) of the issued and
outstanding equity securities in the capital of Corporation, the size of
Corporation’s Board of Directors (the “Board”) shall be set at seven (7)
composed of (i) the CEO of Corporation, (ii) one officer of Corporation (iii)
the CEO of Purchaser, (iv) one appointee of Series A Holders, and (v) three
independent directors.

6.2              Expenses. Regardless of whether any or all of the transactions
contemplated by this Agreement are consummated, and except as otherwise
expressly provided herein, Purchaser and Seller shall each bear their respective
direct and indirect expenses incurred in connection with the negotiation and
preparation of this Agreement and the consummation of the transactions
contemplated hereby, including legal, accounting, brokerage and other fees and
expenses.

 

Article VII
COVENANTS OF THE CORPORATION

7.1              Corporation covenants and agrees:

(a)               The representations and warranties of Seller set forth in this
Agreement shall be true and correct in all material respects as of the date of
the Closing Date.

(b)               Seller shall have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Seller on or prior to the
Closing Date.

(c)               Seller shall have caused to be delivered to Purchaser a
certificate executed by a duly authorized officer of Seller certifying that each
of the conditions set forth in Sections 7.1(a) and (b) has been satisfied.

(d)               Financial Statements of Corporation: Corporation covenants and
agrees to deliver to Purchaser, within sixty (60) calendar days of the Closing
Date (the “Delivery Date”) the financial statements of Corporation mandated by
Regulation S-X (17 C.F.R. Part 210) audited by a PCAOB auditor (the “Financial
Statements”) so as to facilitate consolidation of such financial statements with
those of Purchaser. In the event that the Financial Statements are not delivered
to Purchaser on or before the Delivery Date, Purchaser shall be entitled, in its
sole discretion, to rescind the Transaction, in which event (i) the Milestone
Payment and any Guaranteed Payments and Incremental Payments made prior to such
rescission will be forthwith due and repayable by Corporation to Purchaser.

(e)               Use of Proceeds. The Corporation shall use the proceeds from
the sale of the Shares at the Closing for general working capital purposes in
reasonable conformity with the budget and time line set forth on Annex A hereto.

(f)                .



 17 

 

 

Article VIII
Indemnification

8.1              Seller’s Indemnification Obligations. Subject to the provisions
of this Section 8.1, after the Closing, Seller shall reimburse, indemnify and
hold harmless Purchaser and its affiliates and their respective officers,
directors, managers, shareholders, members, partners, employees, agents,
affiliates, attorneys and representatives (collectively, “Purchaser Indemnified
Parties”) from, against and in respect of all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
liabilities, obligations, taxes, liens, losses, expenses, payments and fees,
including court costs and reasonable attorneys’ fees and expenses (the “Adverse
Consequences”) that may be incurred by or imposed on any Buyer Indemnified Party
that result from, relate to or arise out of:

(i)                 any breach or inaccuracy of a representation or warranty
made by Seller in this Agreement or any Ancillary Agreement; and

(ii)              any breach by Seller of, or failure by Seller to perform, any
of Seller’s covenants, agreements or obligations in this Agreement.

8.2              Purchaser’s Indemnification Obligations. Subject to the
provisions of this Section 8.2, after the Closing, Purchaser agrees to defend,
reimburse, indemnify and hold harmless the Seller from, against and in respect
of any Adverse Consequences that may be incurred or suffered by or imposed on
Seller that result from, or relate to, or arise out of:

(a)               any breach or inaccuracy of a representation or warranty made
by Purchaser in this Agreement or any Ancillary Agreement; and

(b)               any breach by Purchaser of, or failure by Purchaser to
perform, any of Purchaser’s covenants, agreements or obligations in this
Agreement or any Ancillary Agreement.

8.3              Indemnification Procedure.

(a)               A party entitled, or seeking to assert rights, to
indemnification under this Section 8.3 (an “Indemnified Party”) shall give
written notification (a “Claim Notice”) to the party from whom indemnification
is sought (an “Indemnifying Party”) which contains (i) a description and the
amount (the “Claimed Amount”), if then known, of any Adverse Consequences
incurred, or reasonably expected to be incurred, by the Indemnified Party and
(ii) a statement that the Indemnified Party is entitled to indemnification under
this Section 8.3 for such Adverse Consequences and a reasonable explanation of
the basis therefor.



 18 

 

 

(b)               Following receipt of a Claim Notice from the Indemnified
Party, the Indemnifying Party shall have thirty (30) days in which to make such
investigation of the claim as the Indemnifying Party deems necessary or
desirable. For the purposes of such investigation, the Indemnified Party agrees
to make available to the Indemnifying Party and/or its authorized
representative(s) the information relied upon by the Indemnified Party to
substantiate the claim. Within such thirty (30) days after delivery of a Claim
Notice, the Indemnifying Party shall deliver to the Indemnified Party a written
response (the “Response”) in which the Indemnifying Party shall either: (i)
agree that the Indemnified Party is entitled to receive all of the Claimed
Amount or (ii) dispute that the Indemnified Party is entitled to receive any or
all of the Claimed Amount and the basis for such dispute (in such an event, the
Response shall be referred to as an “Objection Notice”). If no Response is
delivered by the Indemnifying Party to the Indemnified Party within such thirty
(30) day period, the Indemnifying Party shall be deemed to have agreed that an
amount equal to the entire Claimed Amount shall be payable to the Indemnified
Party, and such Claimed Amount shall be promptly paid to the Indemnified Party.

(c)               In the event that the parties are unable to agree on whether
Adverse Consequences exist or on the amount of such Adverse Consequences within
the thirty (30) day period after delivery of an Objection Notice, either the
Indemnified Party or the Indemnifying Party may (but are not required to do so)
petition or file an action in a court of competent jurisdiction for resolution
of such dispute.

8.4              Limitations on Indemnification Obligations. Notwithstanding any
other provision in this Agreement to the contrary, the maximum aggregate
liability of each party for indemnification claims made pursuant to Article VIII
shall in no event exceed an amount equal to the Purchase Price (the
“Indemnification Cap”) and such indemnity shall expire on the one year
anniversary date of this Agreement.

 

Article IX
MISCELLANEOUS

9.1              Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, or the Shareholders Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.

9.2              Survival of Representations and Warranties and Agreements. All
representations and warranties made herein or in any agreement, certificate, or
instrument delivered to Purchaser or Seller pursuant to or in connection with
this Agreement shall survive the execution and delivery of this Agreement, the
Ancillary Agreements, the issuance, sale, and delivery of the Shares, and shall
terminate on the one-year anniversary of the Closing Date of this Agreement.

9.3              Brokerage. Each party hereto will indemnify and hold harmless
the others against and in respect of any claim for brokerage or other
commissions relative to this Agreement or to the transactions contemplated
hereby, based in any way on agreements, arrangements, or understandings made or
claimed to have been made by such party with any third party.



 19 

 

 

9.4              Parties in Interest. All representations, covenants, and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not. Without limiting the
generality of the foregoing, all representations, covenants, and agreements
benefiting Purchaser, unless otherwise herein or therein provided, shall inure
to the benefit of any and all subsequent holders from time to time of Shares and
all such holders shall be bound by all of the obligations of Purchaser hereunder
and under the terms of the Shares.

9.5              Notices. All notices, requests, consents, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via e-mail or
telecopy to the party to whom notice is to be given (with a confirming copy
delivered within 24 hours thereafter), or on the third day after mailing if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, or overnight mail via a nationally
recognized courier providing a receipt for delivery and properly addressed as
set forth below:

Corporation:

 

Regentys Corporation

6135 NW 167th Street, E-15

Miami Lakes, Florida 33015

Attention: CEO

Email: rbulman@regentys.com

 

With copy to:

 

Bernie Grondin, Esq.

McDermott Will and Emery

333 Avenue of the Americas, Suite 4500 Miami, FL 33131

bgrondin@mwe.com

 

Purchaser:

 

Generex Biotechnology Corporation

10102 USA Today Way

Miramar, Florida 33025

Attn: CEO

Email: jmoscato@generex.com

 

With copy to:

 

Gary Miller, Esq.
Eckert Seamans Cherin & Mellott, LLC

Two Liberty Place

50 S. 16th Street, 22nd Floor

Philadelphia, PA 19102

gmiller@eckertseamans.com

 

(a)               Any party may change its address for purposes of this
paragraph by giving notice of the new address to each of the other parties in
the manner set forth above.

9.6              Confidentiality. The parties acknowledge being bound by a
reciprocal confidential disclosure agreement made May 10, 2017 (the “CDA”), the
terms of which are incorporated hereby by reference. The parties hereby
acknowledge and agree that, notwithstanding anything to the contrary set forth
in the CDA, all press releases and other public announcements relating to this
Agreement or the transactions contemplated hereby will be agreed upon by both
parties acting reasonably.



 20 

 

 

9.7              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida for all purposes
and in all respects, without regard to the conflict of law provisions of such
state.

9.8              Venue. Any legal suit, action or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States or the courts of the State
of Florida in each case located in the County of Miami-Dade, Florida and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding. Service of process, summons, notice or other
document by mail to such party's address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

9.9              Entire Agreement. This Agreement, including the Exhibits,
Annexes, Schedules, and related agreements attached as exhibits hereto,
constitutes the sole and entire agreement of the parties with respect to the
subject matter hereof. All Exhibits, Annexes, and Schedules hereto are hereby
incorporated herein by reference.

9.10          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9.11          Amendments and Waivers. This Agreement may be amended or modified,
and provisions hereof may be waived, with the written consent of Corporation and
the holders of at least two-thirds of the outstanding shares of Common Stock
issued or issuable upon conversion of the Shares. Any such amendment,
modification, or waiver shall be binding on all parties, including those not
signing such amendment, modification, or waiver, and such consent may be given
or withheld for any reason or for no reason.

9.12          Severability. If any provision of this Agreement shall be declared
void or unenforceable by any judicial or administrative authority, the validity
of any other provision and of the entire Agreement shall not be affected
thereby.

9.13          Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.

9.14          Definition of “Person”. As used in this Agreement, the term
“Person” shall mean an individual, corporation, trust, partnership, limited
liability Company or partnership, joint venture, unincorporated organization,
governmental authority or any agency or political subdivision thereof, or other
entity.

9.15          Waiver Of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any litigation.  Each party certifies and acknowledges that (a) no
representative, agent, or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver, (b) each such party understands and has
considered the implications of this waiver, (c) each such party makes this
waiver voluntarily, and (d) each such party has been induced to enter into this
agreement by, among other things, the mutual waivers and certifications. A copy
of this Section 9.15 may be submitted to any court as evidence of the content
thereof.



 21 

 

 

9.16          Acknowledgement by Purchaser; Disclaimers.

(a)               The Purchaser acknowledges that it has conducted an
independent investigation and verification of the financial condition,
operations, assets, liabilities and properties of Corporation and, in making its
determination to proceed with the transactions contemplated by this Agreement,
Purchaser has relied and will rely on the results of its own independent
investigation and the representations and warranties of Corporation expressly
and specifically set forth in this Agreement, including the Disclosure
Schedule.  The Purchaser further acknowledges that, except as set forth in this
Agreement and the other Transaction Documents (defined below), no promise or
inducement for this Agreement was offered by Corporation or any of its
representatives or relied upon by Purchaser.  “Transaction Documents” means this
Agreement (including the Disclosure Schedule), the Amended and Restated
Shareholders’ Agreement, The Second Amended and Restated Articles of
Incorporation, the Pledge and Security Agreement, the Note, the Management
Agreement, and any certificates or instruments executed by Corporation and
delivered to Purchaser in connection with the consummation of the transactions
contemplated by this Agreement.

(b)               The Purchaser acknowledges that neither Corporation nor any
other Person acting on behalf of Corporation or any of its Affiliates has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Corporation or its business or
assets, except as expressly set forth in this Agreement or as and to the extent
required by this Agreement to be set forth in the Disclosure Schedule.  The
Purchaser further agrees that neither Corporation nor any other Person shall
have or be subject to any liability to Purchaser or any other Person resulting
from the distribution to Purchaser, or Purchaser’s use of, any such information,
and any information, document or material made available to Purchaser or
Purchaser’s representatives in certain “data rooms,” management presentations,
or any other form in expectation of the transactions contemplated by this
Agreement, except to the extent referenced in this Agreement, including the
Disclosure Schedule.

(c)               THE REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
SPECIFICALLY SET FORTH IN ARTICLE XI  OF THIS AGREEMENT AND IN NY OTHER
TRANSACTION DOCUMENT CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF THE CORPORATION TO THE PURCHASER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THE PURCHASER UNDERSTANDS, ACKNOWLEDGES,
AND AGREES THAT ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED (INCLUDING, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES, OR PROSPECTS
OF THE CORPORATION AND ITS SUBSIDIARY), ARE SPECIFICALLY DISCLAIMED BY THE
CORPORATION.  THE PURCHASER ACKNOWLEDGES THAT IT DID NOT RELY ON ANY
REPRESENTATION OR WARRANTY NOT CONTAINED IN THIS AGREEMENT WHEN MAKING ITS
DECISION TO ENTER INTO THIS AGREEMENT AND WILL NOT RELY ON ANY SUCH
REPRESENTATION OR WARRANTY IN DECIDING TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE FOREGOING SHALL NOT, HOWEVER, AFFECT ANY
CLAIM OF PURCHASER FOR FRAUD BASED ON ANY WRITING.

(d)               In connection with Purchaser’s investigation of
Corporation, Purchaser or its representatives has received from or on behalf of
Corporation certain projections, including projected statements of operating
revenues and income from operations of Corporation subsequent to approval of the
product candidate and certain business plan information for such fiscal year and
succeeding fiscal years.  The Purchaser acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that Purchaser is familiar with such uncertainties,
that Purchaser is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts
and plans so furnished to it (including the accuracy or veracity of purported
factual data contained therein or the reasonableness of the assumptions
underlying such estimates, projections and forecasts), and that Purchaser shall
have no claim against Corporation or any other Person with respect thereto. 
Accordingly, Corporation makes no representation or warranty whatsoever with
respect to such estimates, projections, and other forecasts and plans (including
the accuracy or veracity of purported factual data contained therein or the
reasonableness of the assumptions underlying such estimates, projections, and
forecasts).

 

 

SIGNATURE PAGE TO FOLLOW



 22 

 

 



IN WITNESS WHEREOF, Corporation and Purchaser has executed this Stock Purchase
Agreement as of the date first above written.

 

REGENTYS CORPORATION

A Florida corporation

 

 

 

By: ______________________________

Its: ______________________________

GENEREX BIOTECHNOLOGY

CORPORATION

A Delaware Corporation

 

 

By: ______________________________

Its: ______________________________

 



 23 

 

 

EXHIBITS

 

TABLE OF CONTENTS

 

 

EXHIBIT A Second Amended and Restated Articles of Incorporation

 

EXHIBIT B Promissory Note

 

EXHIBIT C Pledge and Security Agreement

 

EXHIBIT D Management Agreement

 

EXHIBIT E Amended and Restated Shareholder Agreement

 

SCHEDULE 2.3 Capitalization

 

SCHEDULE 2.4 Financial Statements

 

SCHEDULE 2.6 Absence of Certain Changes, Events and Conditions

 

SCHEDULE 2.7 Title to Assets


SCHEDULE 2.8 Condition and Sufficiency of Assets

 

SCHEDULE 2.13 Material Agreements

 

SCHEDULE 2.14 No Defaults

 

SCHEDULE 2.15 Intellectual Property

 

SCHEDULE 2.16 Investments in Other Persons

 

SCHEDULE 2.22 Officers

 

SCHEDULE 2.23 Transactions with Affiliates

 

ANNEX A Budget

 

 

 24 

 

 

EXHIBIT A

 

SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION

 25 

 

 

EXHIBIT B

 

PROMISSORY NOTE

 

 26 

 

 

EXHIBIT C

 

PLEDGE AND SECURITY AGREEMENT

 27 

 

 

EXHIBIT D

 

MANAGEMENT AGREEMENT

 28 

 

 

EXHIBIT E

 

AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

 29 

 

 

SCHEDULE 2.3

 

CAPITALIZATION

 30 

 

 

SCHEDULE 2.5

 

FINANCIAL STATEMENTS

 31 

 

 

SCHEDULE 2.6

 

ABSENCE OF CERTAIN CHANGES, EVENTS AND CONDITIONS

 

2.6(a) Corporation received a default notice from the University of Pittsburgh
for sums due associated with that License Agreement dated May 19, 2015
pertaining to a milestone license fee, reimbursement of legal fees for patent
prosecution and evidence of insurance. Such notice was cured on December 14,
2018.

2.6(a) Corporation entered into an agreement with three parties, Brian Anderson,
Richard Anderson and Darrin Sloniger, related to the repayment of certain
promissory notes, the payment of consulting fees and the reimbursement of
certain advances for business expenses. One payment was made with the initial
milestone payment. The obligation in the amount of $__0,000 is due December 31,
2018 and this obligation requires an extension to avoid a default.

2.6(d) Corporation made a grant of options to purchase common shares through the
Regentys Corporation 2013 Equity Plan. The specific persons, grants and vesting
provisions are as set forth in the Schedule of Grants of Options to the Equity
Plan.

2.6(f) Corporation has final agreements in process for Natureplex (supplier of
diluent and bottles for ECMH product), Brandwood Medical (consultant to
Corporation for regulatory affairs in Australia), Scott Singer (consultant to
corporation for clinical trials globally), George Medical (consultant to
Corporation for clinical trials affairs in Australia), MP Biologics
(manufacturer of SIS product for use in ECMH testing) and the University of
Pittsburgh/McGowan Center for Regenerative Medicine (animal testing).

2.6(l) Corporation entered into a Development Agreement with Cook Biotech, Inc.
pursuant to which certain stage payments were required to be made for activities
associated with ECMH product development efforts. The Corporation made an
initial payment and has restructured the payment of certain past due
obligations, the terms of which have been included in the Financials and
disclosed via box.com.

2.6(o) Corporation is negotiating employment agreements for Richard C. Bulman,
Jr., Gerard S. Coombs (renewal) and Gary Ramphal that are consistent with Annex
A disclosures.

2.6(p) Corporation entered into a business agreement with Brian Anderson,
Richard Anderson and Darrin Sloniger for the repayment of an obligation. See
2.6(a).

2.6(p) Certain loans have been made by Richard C. Bulman, Jr., Gerard Coombs and
Gary Ramphal to the Corporation as set forth in a schedule and disclosed in the
Financials.

 

2.6(s) Appointment of BDO Seidman as accountants and prospective adjustment to
tax returns.

 

 32 

 

 

 

SCHEDULE 2.7

 

TITLE TO ASSETS

 

The Corporation co-owns and has secured exclusive, worldwide, field-specific
rights to intellectual property from University of Pittsburgh covering the use
of extracellular matrix, derived from any source, manufactured in any form, and
delivered by any method to the small or large intestine, to treat
gastrointestinal diseases. As part of its licensed rights, Regentys has also
received exclusive, worldwide, field-specific rights in certain Extracellular
Matrix compositions and patented methods for its manufacture and sterilization.

 33 

 

 

SCHEDULE 2.8

 

CONDITION AND SUFFICIENCY OF THE ASSETS

 



 34 

 



 

SCHEDULE 2.13

 

MATERIAL AGREEMENTS

 

 

The Corporation has disclosed its material agreements in its corporate box.com
account.

 

Please provide a list of all material agreements, with the following
information:

 

1. [_________ ] Agreement by and between [Regentys Corporation] and [Party 2]
with an effective date of [ ___________].



 35 

 

 



SCHEDULE 2.14

 

NO DEFAULTS



 36 

 

 



 

SCHEDULE 2.15

 

INTELLECTUAL PROPERTY

 



 37 

 



 

SCHEDULE 2.16

 

INVESTMENTS IN OTHER PERSONS

 

 

Corporation has one subsidiary, Asana Medical Australia, Pty. Ltd., formed for
the purpose of conducting clinical trials in Australia.



 38 

 

 



SCHEDULE 2.22

 

OFFICERS

 

An employment agreement dated __________ , 201_ has been executed by and between
Gerard S. Coombs – EVP – Operations and the Corporation. This employment
agreement has been made available for inspection on box.com.

 



 39 

 

 



SCHEDULE 2.23

 

Transactions with Affiliates

 

 

The office space presently used by the Corporation located at 6135 NW 167th
Street, Unit E-15, Miami Lakes, Florida 33015 is owned by Gary Ramphal, EVP –
Finance. The Corporation has a year-to-year lease at market rate with favorable
terms. This lease has been made available for inspection on box.com.

 

Certain loans have been made by Richard C. Bulman, Jr., Gerard Coombs and Gary
Ramphal to the Corporation as set forth in a schedule and disclosed in the
Financials.

 



 40 

 



ANNEX A

 

PROCEEDS ALLOCATION

 

 



 41 

 

 

 

